Exhibit 10.1

 

EXECUTION VERSION

 

 

SECURITIES PURCHASE AGREEMENT

 

by and between

 

LIME ENERGY CO.

 

and

 

BISON CAPITAL PARTNERS IV, L.P.

 

--------------------------------------------------------------------------------

 

Dated as of December 23, 2014

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

1.2

Index of Defined Terms

9

 

 

 

1.3

General Construction

10

 

 

 

ARTICLE 2 PURCHASE AND SALE OF THE SECURITIES

11

 

 

 

2.1

Purchase and Sale of the Securities

11

 

 

 

2.2

Fees at Closing

11

 

 

 

2.3

Closing

11

 

 

 

2.4

Use of Proceeds

11

 

 

 

ARTICLE 3 CLOSING DELIVERIES OF THE COMPANY

11

 

 

 

3.1

Secretary’s Certificates; Good Standing Certificates

12

 

 

 

3.2

Opinion of Counsel

12

 

 

 

3.3

Consents and Approvals

12

 

 

 

3.4

Transaction Documents

13

 

 

 

3.5

Pro Forma Balance Sheet and Capitalization

13

 

 

 

3.6

Closing Fees

13

 

 

 

3.7

Projections

13

 

 

 

3.8

Contingency Financing Source

13

 

 

 

3.9

Certificate of Designation

13

 

 

 

3.10

Stockholder Consent

14

 

 

 

3.11

Voting Agreement

14

 

 

 

3.12

Registration Rights Agreement

14

 

 

 

3.13

Shareholder and Investor Rights Agreement

14

 

i

--------------------------------------------------------------------------------


 

3.14

Management Rights Letter

14

 

 

 

3.15

Accounts Payable

14

 

 

 

ARTICLE 4 CLOSING DELIVERIES OF THE PURCHASER

14

 

 

 

4.1

Voting Agreement

14

 

 

 

4.2

Registration Rights Agreement

14

 

 

 

4.3

Shareholder and Investor Rights Agreement

14

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

15

 

 

 

5.1

Due Organization and Qualification

15

 

 

 

5.2

Due Authorization; No Conflict

15

 

 

 

5.3

Capitalization; Liens

16

 

 

 

5.4

Financial Statements; Sarbanes Oxley Act of 2002

17

 

 

 

5.5

Receivables; Payables

19

 

 

 

5.6

Suppliers and Customers

19

 

 

 

5.7

Proprietary Rights

20

 

 

 

5.8

Contracts

20

 

 

 

5.9

Insurance

20

 

 

 

5.10

Leases

20

 

 

 

5.11

Indebtedness

21

 

 

 

5.12

Contingent Obligations

21

 

 

 

5.13

RESERVED

21

 

 

 

5.14

Litigation

21

 

 

 

5.15

Compliance with Laws

21

 

 

 

5.16

Environmental Condition

21

 

 

 

5.17

Labor Matters

22

 

 

 

5.18

Employee Benefit Plans; ERISA

22

 

ii

--------------------------------------------------------------------------------


 

5.19

Taxes

26

 

 

 

5.20

Fraudulent Transfer

28

 

 

 

5.21

Private Offering; Investment Company Act

28

 

 

 

5.22

Federal Regulations

29

 

 

 

5.23

Material Adverse Change

29

 

 

 

5.24

No Undisclosed Liabilities

29

 

 

 

5.25

Transactions with Affiliates

29

 

 

 

5.26

Company SEC Documents

29

 

 

 

5.27

Brokerage Fees

30

 

 

 

5.28

Registration Rights

30

 

 

 

5.29

Foreign Corrupt Practices

30

 

 

 

5.30

OFAC

30

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER

31

 

 

 

6.1

Due Organization

31

 

 

 

6.2

Authorization; No Contravention

31

 

 

 

6.3

Binding Effect

31

 

 

 

6.4

Purchase for Own Account

31

 

 

 

6.5

Governmental Authorization; Third Party Consent

31

 

 

 

6.6

Brokers

32

 

 

 

6.7

Financing

32

 

 

 

6.8

No Prior Short Selling

32

 

 

 

ARTICLE 7 INDEMNIFICATION

32

 

 

 

7.1

Indemnification

32

 

 

 

7.2

Procedure; Notification

33

 

 

 

7.3

Effect of Investigation

34

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 8 PURCHASER’S COVENANTS

34

 

 

 

8.1

Purchaser’s Covenant Not to Convert Securities in Excess of Share Cap

34

 

 

 

8.2

Legends

36

 

 

 

8.3

No Short Selling

36

 

 

 

8.4

Competitors

36

 

 

 

8.5

Confidentiality

37

 

 

 

ARTICLE 9 MISCELLANEOUS

37

 

 

 

9.1

Survival of Representations and Warranties

37

 

 

 

9.2

Notices

37

 

 

 

9.3

Successors and Assigns

38

 

 

 

9.4

Amendment and Waiver

39

 

 

 

9.5

Signatures; Counterparts

39

 

 

 

9.6

Headings

39

 

 

 

9.7

Governing Law

39

 

 

 

9.8

Severability

39

 

 

 

9.9

Entire Agreement

40

 

 

 

9.10

Publicity; Filings

40

 

 

 

9.11

Further Assurances

40

 

 

 

9.12

Construction

40

 

 

 

9.13

Federal Anti-Money Laundering Law

41

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A — Projections

Exhibit B — Opinion of Counsel

Exhibit C — Certificate of Designation

Exhibit D — Voting Agreement

Exhibit E — Registration Rights Agreement

Exhibit F — Shareholder and Investor Rights Agreement

Exhibit G — Management Rights Letter

 

SCHEDULES

 

Schedule 1.1 — UCC-3 Termination Statements

Schedule 2.2 — Fees at Closing

Schedule 3.3 — Consents and Approvals

Schedule 3.5 — Pro Forma Balance Sheet and Capitalization

Schedule 5.2(b) — Due Authorization; No Conflict

Schedule 5.3(b) — Capitalization

Schedule 5.3(d) — Liens

Schedule 5.3(e) — Distributions

Schedule 5.4(d) — Sarbanes-Oxley Act

Schedule 5.5(a) — Accounts Payable

Schedule 5.5(b) — Aged Accounts Payable

Schedule 5.6 — Suppliers and Customers

Schedule 5.7 — Proprietary Rights

Schedule 5.8 — Contracts

Schedule 5.9 — Insurance

Schedule 5.11 — Indebtedness

Schedule 5.12 — Contingent Obligations

Schedule 5.14 — Litigation

Schedule 5.17(c) — Labor Matters

Schedule 5.18 — Employee Benefit Plans; ERISA

Schedule 5.18(i) — Section 280G

Schedule 5.19 — Taxes

Schedule 5.19(o) — Ownership Changes

Schedule 5.25 — Transaction with Affiliates

Schedule 5.26 — Company SEC Documents

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT, dated as of December 23, 2014, by and between
LIME ENERGY CO., a Delaware corporation (the “Company”), and BISON CAPITAL
PARTNERS IV, L.P., a Delaware limited partnership (“Purchaser”).

 

WITNESSETH

 

WHEREAS, the Company wishes to sell to Purchaser 10,000 shares (the
“Securities”) of the Company’s authorized but unissued shares of Series C
Preferred Stock, par value $0.01 per share (“Series C Preferred Stock”), upon
the terms and subject to the conditions hereinafter set forth (the
“Transaction”).

 

WHEREAS, Purchaser wishes to purchase the Securities, upon the terms and subject
to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                                           Definitions.  As used in this
Agreement and unless the context requires a different meaning, the following
terms have the meanings indicated:

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  For the purposes of this definition, “control” when
used with respect to any specified Person shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” shall mean this Agreement, including the exhibits and schedules
attached hereto, as the same may be amended, restated, supplemented or modified
from time to time in accordance with the terms hereof.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as in effect
from time to time, and any successor statute thereto.

 

“Books and Records” shall mean any and all presently existing and hereafter
acquired or created books and records of the Group Members, including without
limitation all records (including maintenance and warranty records), ledgers,
computer programs, disc or tape files, printouts, runs, and other
computer-prepared information indicating, summarizing, or evidencing the
business or operations of the Group Members.

 

1

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York, New York, are authorized or
required by law or executive order to close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease” shall mean any lease of property (real, personal or mixed)
which in accordance with GAAP, should be capitalized on the lessee’s balance
sheet or for which the amount of the asset and liability thereunder as if so
capitalized should be disclosed in a note to such balance sheet.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. 9601 et seq.), as amended from time to time, and any
successor statute thereto.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, as set forth in Section 4980B of the Code and Part 6 of Subtitle B
of Title I of ERISA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules or regulations issued in connection therewith.

 

“Common Shares” shall mean the common stock, par value $0.0001 per share, of the
Company.

 

“Company SEC Documents” shall mean all required SEC Reports with the SEC
(including all reports, schedules, forms, statements and other documents filed
with the SEC, whether or not required).

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with GAAP.

 

“Contingency Financing Documents” shall mean the Finance Commitment Letter dated
as of the date hereof between the Company and the Contingency Financing Source,
as the same may be amended, restated, supplemented or modified from time to time
in accordance with its terms, and all agreements, instruments and other
documents executed in connection therewith.

 

“Contingency Financing Source” shall mean Richard Kiphart, or any other Person
who becomes an assignee of any rights and obligations of Richard Kiphart in
accordance with the Contingency Financing Documents.

 

“Contingent Obligation” as applied to any Person, shall mean any direct or
indirect liability, contingent or otherwise, of that Person:  (i) with respect
to any underlying

 

2

--------------------------------------------------------------------------------


 

Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
the underlying Indebtedness, lease, dividend or other obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; (ii) with respect to any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings; or (iii) under any foreign exchange
contract, currency swap agreement, interest rate swap agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates.  Contingent Obligations shall
include (a) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement, or to maintain working capital or equity capital of such other Person
or otherwise to maintain the net worth or solvency of such other Person, (c) any
liability of such Person for the obligations of another through any agreement to
purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another, and (d) otherwise to assure or hold
harmless the owner of such obligation against loss in respect thereof.  The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Contract” shall mean any contract, agreement, arrangement, commitment, letter
of intent, memorandum of understanding, heads of agreement, promise, obligation,
right, instrument, document, or other similar understanding, whether written or
oral.

 

“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any Contract to which such Person is a
party or by which it or any of such Person’s property is bound.

 

“Dollars” or “$” shall mean United States dollars.

 

“Environmental Law” shall mean all applicable federal, provincial, state and
municipal laws, statutes, ordinances, by-laws and regulations and orders,
directives and decisions rendered and made public by any ministry, department or
administrative or regulatory agency relating to the protection of the
environment, occupational health and safety or the manufacture, processing,
distribution, use, treatment, storage, disposal, discharge, transport or
handling of any Hazardous Substances.

 

“Equity Securities” shall mean all shares, membership interests, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in a Person, whether voting or nonvoting, including common
stock, preferred stock, or any other “equity security” (as such term is defined
in Rule 3a11-1 promulgated under the Exchange Act and any instrument that is
exercisable or exchangeable for or convertible into any of the foregoing).

 

3

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including any rules or regulations issued in connection therewith.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute thereto, and the rules and regulations
promulgated thereunder.

 

“Executive Officer” shall mean, with respect to any Person, (a) any other Person
titled as, or otherwise performing for or on behalf of such Person the functions
typically performed by, a chairman, a chairwoman, a chief executive officer, a
chief financial officer or a chief operating officer (or the equivalents
thereof, in the case of non-corporate entities), and/or (b) any other Person in
charge of a principal business unit, division or function (such as sales,
administration or finance) of, or who performs an executive-level policy making
function for, such first Person.

 

“Existing Shareholders” shall mean Richard Kiphart, an individual, and The John
Thomas Hurvis Revocable Trust dated March 8, 2002.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).

 

“Fees and Expenses” shall mean all reasonable fees, costs, charges, expenses and
other amounts to be reimbursed by the Company to Purchaser and its Affiliates
under any Transaction Document to which the Company is a party.  “Fees and
Expenses” shall include, without limitation, (a) the reasonable costs of lien
searches (including tax lien and judgment lien searches), pending litigation
searches and similar items, (b) all obligations of the Company to reimburse and
indemnify Purchaser or any Affiliate thereof for costs, expenses and other
amounts incurred by Purchaser under the Transaction Documents, (c)  Purchaser’s
and its Affiliates’ reasonable fees and expenses (including attorneys’ fees)
incurred in advising, structuring, drafting, reviewing or administering, the
Transaction Documents (including reasonable fees and expenses associated with
the letter of intent for the Transaction) and (d) all expenses of any and all
Preferred Directors, Purchaser Designees and board observers (per Section 5.4
 of the Shareholder Rights Agreement) in connection with their services as a
director or participation in meetings of the Board of Directors which are
reimbursed to directors (in their capacity as such) from time to time and
(e) Purchaser’s and its Affiliates’ reasonable attorneys’ fees incurred in
connection with any proposed amendment to any Transaction Documents (including
those incurred in connection with a recapitalization or an Insolvency
Proceeding) or, subject to Section 7.1(c), in enforcing or defending their
rights under the Transaction Documents, irrespective of whether suit is brought.

 

“GAAP” shall mean generally accepted accounting principles in effect within the
United States, consistently applied.

 

“Governing Documents” shall mean the articles or certificate of incorporation,
by-laws, certificate of formation, articles or certificate of organization,
operating agreement, or other organizational or governing documents of any
Person.

 

4

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any federal, state, provincial, local or
other governmental department, commission, board, bureau, agency, central bank,
court, tribunal or other instrumentality or authority or subdivision thereof,
domestic or foreign, exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government including, without
limitation, the Financial Industry Regulatory Authority.  Any stock exchange on
which shares of the Company’s Capital Stock are traded shall be deemed a
Governmental Authority.

 

“Group Members” shall mean the Company and its Subsidiaries and any other entity
the results of whose operations are consolidated with the Company for accounting
or Tax purposes.

 

“Hazardous Materials” shall mean (a) any “hazardous substance”, as defined by
CERCLA, (b) any “hazardous waste”, as defined by any Environmental Law, (c) any
petroleum product, or (d) any pollutant or contaminant or hazardous, dangerous
or toxic chemical, material or substance regulated by any Environmental Laws.

 

“Indebtedness” shall mean, without duplication, any and all obligations,
contingent and otherwise, that in accordance with GAAP should be capitalized
upon the obligor’s balance sheet as liabilities, or to which reference should be
made by footnotes thereto, including, in any event and whether or not so
classified:  (a) all indebtedness for or in respect of money borrowed; (b) all
obligations in respect of Capitalized Leases; (c) all obligations evidenced by
bonds, debentures, notes, or other similar instruments; (d) all obligations for
the deferred purchase price of property or services (including trade obligations
but excluding accounts payable to trade creditors for goods or services, and
current operating liabilities (other than for borrowed money), in each case
incurred in the ordinary course of business, as presently conducted);
(e) current liabilities in respect of unfunded vested benefits under any ERISA
plan; (f) outstanding obligations under letters of credit; (g) outstanding
obligations under acceptance facilities; (h) obligations under all guaranties,
endorsements (other than for collection or deposits in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, or supply funds to invest in any other Person, or otherwise to assure a
creditor against loss; (i) outstanding obligations secured by any Lien on any
asset of such Person, whether or not such obligations have been assumed;
(j) swaps; and (k) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Security of
such Person (other than redemption rights for any of the Securities).

 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person, under any provision of the Bankruptcy Code, or under any other
bankruptcy, insolvency or receivership law (other than those contested in good
faith), including, but not limited to, assignments for the benefit of creditors,
formal or informal moratoriums, compositions, receiverships, readjustments of
debt, dissolutions, liquidations, or extensions with some or all creditors.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time, and any successor statute thereto.

 

5

--------------------------------------------------------------------------------


 

“Lien” shall mean any lien, encumbrance, mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security, deposit arrangement
or other preferential arrangement, or charge (including, any conditional sale or
other title retention agreement, or finance lease) of any kind and any
restriction on transfer or otherwise.

 

“Material Adverse Change” or “Material Adverse Effect” shall mean any event,
development or circumstance that has caused or could (with or without notice or
the passage of time, or both) reasonably be expected to cause a material adverse
change in or effect on:  (a) the Transaction, (b) the condition (financial or
otherwise), results of operation, assets, liabilities or management of the Group
Members, (c) the validity or enforceability of any Transaction Document, (d) the
ability of any Group Member to perform its obligations under any Transaction
Document or (e) with respect to Purchaser, Purchaser’s ability to consummate the
Transaction or any other transactions contemplated hereby or to perform its
obligations hereunder; provided, however, that none of the following shall
constitute, or shall be considered in determining whether there has occurred,
and no event, circumstance, change or effect resulting from or arising out of
any of the following shall constitute, a “Material Adverse Change” or “Material
Adverse Effect”: (i) the announcement of the execution of this Agreement or the
pendency of consummation of the transactions contemplated hereby (including the
threatened or actual impact on relationships of the Company or its Subsidiaries
with customers, vendors, suppliers, distributors, landlords or employees
(including the threatened or actual termination, suspension, modification or
reduction of such relationships)); (ii) changes in the national or world economy
or financial markets as a whole or changes in general economic conditions that
affect the industries in which the Company or its Subsidiaries conduct their
business, so long as such changes or conditions do not adversely affect the
Company and its Subsidiaries, taken as a whole, in a materially disproportionate
manner relative to other similarly situated participants in the industries or
markets in which they operate; (iii) any change in applicable law, rule or
regulation or GAAP or interpretation thereof after the date hereof, so long as
such changes do not adversely affect the Company and its Subsidiaries, taken as
a whole, in a materially disproportionate manner relative to other similarly
situated participants in the industries or markets in which they operate;
(iv) the failure, in and of itself, of the Company to meet any published or
internally prepared estimates of revenues, earnings or other financial
projections, performance measures or operating statistics; provided, however,
that the facts and circumstances underlying any such failure may, except as may
be provided in subsections (i), (ii), (iii), (v), (vi) and (vii) of this
definition, be considered in determining whether a Company Material Adverse
Effect has occurred; (v) a decline in the price, or a change in the trading
volume, of the Company Common Shares on NASDAQ; provided, however, that the
facts and circumstances underlying any such decline or change may, except as may
be provided in subsections (i), (ii), (iii), (iv), (vi) and (vii) of this
definition, be considered in determining whether a Company Material Adverse
Effect has occurred; (vi) compliance with the terms of, and taking any action
required by, this Agreement; and (vii) acts or omissions of Purchaser (other
than actions or omissions specifically contemplated by this Agreement).

 

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.

 

“NASDAQ” shall mean The NASDAQ Stock Market, Inc.

 

6

--------------------------------------------------------------------------------


 

“Occupational Safety and Health Law” shall mean any Requirements of Law designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(such as those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation (as defined in Title
IV of ERISA).

 

“Person” shall mean and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.

 

“Preferred Director” shall mean any member of the Board of Directors of the
Company appointed by Purchaser or its assigns, pursuant to the Shareholder
Rights Agreement and the Certificate of Designation.

 

“Projections” shall mean any and all forecasted (a) balance sheets, (b) profit
and loss statements, (c) cash flow statements and (d) other projections, in each
case relating to the Company or any other Group Member and whether prepared by
or on behalf of any Group Member (including, without limitation, the projections
attached hereto as Exhibit A).

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Rights” of any Person shall mean all of such Person’s now owned and
hereafter arising or acquired:  licenses, franchises, permits, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent applications,
trademark applications, service mark applications, and all licenses and rights
related to any of the foregoing, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“Purchaser Designee” shall have the meaning set forth in the Shareholder Rights
Agreement.

 

“Regulation T” shall mean Regulation T of the Federal Reserve Board as in effect
from time to time (and any successor to all or a portion thereof).

 

“Regulation U” shall mean Regulation U of the Federal Reserve Board as in effect
from time to time (and any successor to all or a portion thereof).

 

“Regulation X” shall mean Regulation X of the Federal Reserve Board as in effect
from time to time (and any successor to all or a portion thereof).

 

7

--------------------------------------------------------------------------------


 

“Related Person” of a Person shall mean (i) any Person that owns no less than a
ten percent (10%) equity interest in such other Person or in an Affiliate of
such other Person or (ii) any director, officer, manager or employee of such
other Person or of such other Person’s Affiliates or Related Persons.

 

“Representatives” shall mean, as to any Person, such Person’s directors,
officers, partners, employees, agents or representatives (including attorneys,
accountants and financial advisors).

 

“Requirements of Law” shall mean, as to any Person, the Governing Documents of
such Person, and any law, rule or regulation, or determination of an arbitrator
or a court or other Governmental Authority (including, without limitation,
rules of a stock exchange), in each case applicable to or binding upon such
Person or any of its assets or to which such Person or any of its assets is
subject.

 

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

 

“SEC Reports” with respect to any Person shall mean all forms, reports,
statements and other documents (including exhibits, annexes, supplements and
amendments to, and restatements of, such documents) filed or required to be
filed by it, or sent or made available by it to its security holders, under the
Exchange Act, the Securities Act, any national securities exchange or quotation
system or comparable Governmental Authority.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, or any similar federal statute, and the rules and regulations thereunder
as the same shall be in effect at the time.

 

“Subsidiary” shall mean any corporation, association, trust or other business
entity of which the designated parent shall at any time own, directly or
indirectly through a Subsidiary or Subsidiaries, at least a majority (by number
of votes) of the outstanding Capital Stock having ordinary voting power to elect
a majority of the board of directors (or Persons holding similar functions) of
the corporation, association, trust or other business entity involved, whether
or not the right so to vote exists by reason of the happening of a contingency.

 

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and any obligations under
any agreements with any other Person with respect to such amounts.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

8

--------------------------------------------------------------------------------


 

“Termination Event” shall mean (a) the receipt of a notice to terminate a
Benefit Plan in a distress termination under Section 4041(c) of ERISA or to
appoint a trustee to administer a Benefit Plan pursuant to Section 4042 of
ERISA; (b) the institution of proceedings by the PBGC to terminate a Benefit
Plan or to appoint a trustee pursuant to Section 4042 of ERISA, or the
occurrence of any event or set of circumstances that might reasonably constitute
grounds for the PBGC to do either; (c) the restoration of a Benefit Plan by the
PBGC pursuant to Section 4047 of ERISA; (d) any Group Member’s withdrawal from a
single-employer plan during the plan year in which it is a substantial employer
pursuant to Section 4063 of ERISA; (e) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Benefit Plan; (f) the incurrence by
any Group Member or any of its ERISA Affiliates of any material liability under
Title IV of ERISA with respect to the termination of any Benefit Plan; (g) the
receipt by any Group Member of any notice that a Multiemployer Plan in which any
Group Member or any of its ERISA Affiliates participates is, or is expected to
be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(h) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) that could result in material
liability to any Group Member; or (i) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA with
respect to any Benefit Plan.

 

“Transaction Documents” shall mean, collectively, this Agreement, the
Certificate of Designation, the Voting Agreement, the Shareholder Rights
Agreement, the Registration Rights Agreement, the Management Rights Letter and
the other documents, certificates or instruments entered into in connection
herewith or therewith.

 

“Treasury Regulations” shall mean the treasury regulations promulgated under the
Code.

 

“UCC-3 Termination Statements” shall mean UCC-3 termination statements
terminating the UCC financing statements listed on Schedule 1.1 hereto, each in
form and substance reasonably satisfactory to the Purchaser.

 

1.2                                           Index of Defined Terms.  Solely
for convenience purposes, the following is a list of certain terms that are
defined in this Agreement and the section numbers where such definitions are
contained:

 

TERM:

 

SECTION:

 

 

 

Benefit Plans

 

Section 5.18(a)(iii)

Certificate of Designation

 

Section 3.9

Claims

 

Section 7.1(a)

Closing

 

Section 2.3

Closing Date

 

Section 2.3

Company

 

Preamble

Company Board Recommendation

 

Section 8.1(f)

Confidential Material

 

Section 8.5

ERISA Affiliate

 

Section 5.18(e)

Final Gross Negligence Determination

 

Section 7.1(b)

 

9

--------------------------------------------------------------------------------


 

Financial Statements

 

Section 5.4(a)

Indemnified Liabilities

 

Section 7.1(a)

Indemnified Person

 

Section 7.1(a)

Information Statement

 

Section 8.1(c)

Knowledge

 

Section 1.3(d)

Management Rights Letter

 

Section 3.14

OFAC

 

Section 5.30

Proxy Statement

 

Section 8.1(d)

Purchase Price

 

Section 2.3

Purchaser

 

Preamble

Registration Rights Agreement

 

Section 3.12

Sarbanes-Oxley Act

 

Section 5.4(d)

Schedule

 

ARTICLE 5

SEC Matter

 

Section 5.19(d)

Securities

 

Preamble

Series C Preferred Stock

 

Preamble

Shareholder Rights Agreement

 

Section 3.13

Stockholder Approval

 

Section 8.1(a)

Stockholders Meeting

 

Section 8.1(d)

Stockholders Meeting Deadline

 

Section 8.1(d)

Transaction

 

Preamble

Voting Agreement

 

Section 3.11

 

1.3                                           General Construction.

 

(a)                                 GAAP — All financial terms used in this
Agreement, other than those specifically defined in the Agreement, shall have
the meanings accorded to them under GAAP.

 

(b)                                 Unless the context clearly requires
otherwise, the plural includes the singular, the singular includes the plural,
the part includes the whole, “including” is not limiting, and “or” has the
inclusive meaning of the phrase “and/or”.  The words “hereof”, “herein”,
“hereunder” and other similar terms in this Agreement refer to this Agreement as
a whole and not exclusively to any particular provision of this Agreement. 
Article, section, subsection, clause, appendix, exhibit and schedule references
are to this Agreement, unless otherwise specified.  Any reference in this
Agreement includes any and all permitted alterations, amendments, changes,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable.

 

(c)                                  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved against any party, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by each of the parties, and each has had the opportunity to
have the Agreement reviewed by its counsel.  Accordingly, this Agreement shall
be construed and interpreted in a fair and impartial manner according to the
ordinary meaning of the words used so as to accomplish the stated purposes and
intentions of all parties hereto.

 

10

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this Agreement, a Person
will be deemed to have “Knowledge” of a particular fact or other matter if
(i) such Person is actually aware of such fact or other matter, or (ii) a
prudent individual could be expected to discover or otherwise become aware of
such fact or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter. References
in this Agreement to the “Knowledge of the Company,” the “knowledge of the
Company,” the “Knowledge of the Company’s Executive Officers” and phrases of
similar import or meaning refer solely to the Knowledge (or knowledge, as the
case may be) of Adam Procell, Colleen Brennan, Jonathan Murano and Alexander
Castro.

 

(e)                                  Any matter described in any schedule to
this Agreement shall be a disclosure only with respect to any other section or
subsection if the applicability of such matter to such other section or
subsection is apparent on its face.

 

ARTICLE 2

 

PURCHASE AND SALE OF THE SECURITIES

 

2.1                                           Purchase and Sale of the
Securities.  Subject to the terms and conditions herein set forth, the Company
agrees that it will issue and sell to Purchaser, and Purchaser agrees that it
will acquire from the Company, the Securities.

 

2.2                                           Fees at Closing.  On the Closing
Date, the Company shall pay or reimburse Purchaser for the Fees and Expenses
incurred through the Closing, payable at the Closing as set forth on
Schedule 2.2 (which Schedule 2.2 shall be delivered to the Company one Business
Day prior to Closing) and include a reasonable estimate of Fees and Expenses
still to be incurred through the Closing, which payments shall be made through a
reduction in the Purchase Price; provided that, such Fees and Expenses payable
at the Closing shall not exceed $500,000.00.

 

2.3                                           Closing.  Subject to the terms and
conditions herein set forth, the purchase and sale of the Securities shall take
place at the closing (the “Closing”) to be held at the offices of Sheppard
Mullin Richter & Hampton, LLP, 30 Rockefeller Plaza, New York, New York 10112
concurrently herewith (the “Closing Date”).  At the Closing, the Company shall
deliver to Purchaser a certificate or certificates for the Securities against
delivery by Purchaser to the Company of Ten Million Dollars ($10,000,000) (the
“Purchase Price”), less the amounts contemplated by Section 2.2.  Payment of the
Purchase Price shall be by wire transfer in immediately available funds to an
account or accounts designated by the Company.

 

2.4                                           Use of Proceeds.  The proceeds of
the Transaction shall be used for working capital purposes (and to pay Fees and
Expenses as set forth in Section 2.2).

 

ARTICLE 3

 

CLOSING DELIVERIES OF THE COMPANY

 

On or prior to the Closing Date, Purchaser shall have received the following
from the Company:

 

11

--------------------------------------------------------------------------------


 

3.1                                           Secretary’s Certificates; Good
Standing Certificates.

 

(a)                                 a certificate, dated the Closing Date and
signed by the Secretary of the Company, certifying on behalf of the Company
(i) that the attached copies of the Governing Documents of the Company, and
resolutions of the members or Board of Directors of the Company approving the
Transaction Documents to which it is a party and the transactions contemplated
thereby are all complete and correct and remain unamended and in full force and
effect, and (ii) the incumbency and specimen signature of each officer of the
Company executing any Transaction Document to which it is a party or any other
document delivered in connection therewith on behalf of the Company;

 

(b)                                 a copy of a certificate of the Secretary of
State or other applicable Governmental Authority of the jurisdiction in which
each Group Member is organized, dated reasonably near the Closing Date, which
shall list the Governing Documents of such Group Member and each amendment
thereto on file in such office and certify that (i) such amendments are the only
amendments to such Person’s Governing Documents on file in such office,
(ii) such Person has paid all franchise Taxes to the date of such certificate
and (iii) such Person is duly organized and in good standing under the laws of
such jurisdiction;

 

(c)                                  a telephonic confirmation from the
Secretary of State or other applicable Governmental Authority of each
jurisdiction in which each such Group Member is organized certifying that such
Group Member is in good standing under the laws of such jurisdiction on the
Closing Date, together with the written confirmation of counsel to the Company
in respect thereof; and

 

(d)                                 a copy of a certificate of the Secretary of
State or other applicable Governmental Authority of each jurisdiction in which
such Group Member is required to be qualified as a foreign corporation or
entity, dated reasonably near the Closing Date, stating that such Group Member
is duly qualified and in good standing as a foreign corporation or entity in
each such jurisdiction and has filed all annual reports required to be filed to
the date of such certificate; and telephonic confirmation from the Secretary of
State’s office or other applicable Governmental Authority of each such
jurisdiction on the Closing Date as to the due qualification and continued good
standing of each such Group Member as a foreign corporation or entity in each
such jurisdiction on or about the Closing Date, together with the written
confirmation of counsel to the Company in respect thereof.

 

3.2                                           Opinion of Counsel.  An opinion of
counsel to the Company, dated as of the Closing Date, relating to the
transactions contemplated by or referred to herein, in the form attached hereto
as Exhibit B.

 

3.3                                           Consents and Approvals.  Evidence
of all consents, exemptions, authorizations, or other actions by, or notices to,
or filings with, Governmental Authorities and other Persons in respect of all
Requirements of Law and with respect to those Contractual Obligations of the
Company, which shall be set forth on Schedule 3.3, necessary or desirable in
connection with the execution, delivery or performance by the Company of the
Transaction Documents to which it is a party, or enforcement against the Company
of the Transaction Documents to which it is a party, which shall be in full
force and effect.

 

12

--------------------------------------------------------------------------------


 

3.4                                           Transaction Documents.  The
Transaction Documents, duly executed by the Company.

 

3.5                                           Pro Forma Balance Sheet and
Capitalization.  A pro forma consolidated balance sheet and capitalization of
the Group Members as if the following transactions contemplated by this
Agreement occurred on September 30, 2014: (i) receipt of cash proceeds, net of
Fees and Expenses, (ii) application of such proceeds to pay down accounts
payable as set forth on Schedule 5.5(b), and (iii) the full conversion of all
outstanding shares of preferred stock (as of immediately prior to the date
hereof) to Common Shares, the full exercise of all outstanding warrants for
Common Shares (as of immediately prior to the date hereof) and the full
conversion of all outstanding convertible promissory notes (as of immediately
prior to the date hereof) to Common Shares, in form and substance reasonably
satisfactory to Purchaser and certified by the Chief Financial Officer of the
Company on behalf of the Company that it fairly presents the pro forma
adjustments reflecting foregoing.

 

3.6                                           Closing Fees.  All Fees and
Expenses required to be paid pursuant to this Agreement.

 

3.7                                           Projections.  A certificate signed
by the Chief Financial Officer of the Company on behalf of the Company
confirming that (i) the Projections attached as Exhibit A and Exhibit B thereto,
which shall have been previously delivered by the Company to the Purchaser, were
prepared in good faith and based upon the then-current facts available to the
Company and assumptions believed by the Company to be reasonable at the time
made, (ii) to the Knowledge of the Company, no event, development or
circumstance has occurred that has caused or could reasonably be expected to
cause a material adverse change in the ability of the Group Members to meet the
Projections attached as Exhibit A thereto or which would result in a material
modification or restatement to any of such Projections and (iii) to the actual
knowledge of the Company, no event, development or circumstance has occurred
that has caused or could reasonably be expected to cause a material adverse
change in the ability of the Group Members to meet such Projections attached as
Exhibit B thereto or which would result in a material modification or
restatement to any of the Projections; provided, however, that the Company makes
no representation or warranty, in any Transaction Document or otherwise, that
the Company will, or will be able to, achieve any or all of the financial
results set forth in any Projections; provided, further, that the Purchaser
acknowledges and agrees that such Projections are based upon assumptions as to
future events or the future financial performance of the Group Members that may
not prove to be accurate and that future events and actual results, performance
and achievements could differ materially from those set forth in, contemplated
by or underlying such Projections.

 

3.8                                           Contingency Financing Source.  The
Contingency Financing Documents.  The Contingency Financing Source shall have
delivered to the Company a written consent to the Transaction and the other
transactions contemplated by this Agreement and the other Transaction Documents.

 

3.9                                           Certificate of Designation.  A
copy of a certificate of the Secretary of State of Delaware certifying that the
Certificate of Designation of the Company in the form attached hereto as
Exhibit C has been filed and is effective (the “Certificate of Designation”).

 

13

--------------------------------------------------------------------------------


 

3.10                                    Stockholder Consent.  An action by
written consent of the holders of a majority of the outstanding voting power of
the Company, dated as of the date of this Agreement, approving the matters
submitted for Stockholder Approval, effective twenty (20) calendar days
following the mailing of the Information Statement described in Section 8.1(c).

 

3.11                                    Voting Agreement.  The Voting Agreement
in the form attached hereto as Exhibit D (the “Voting Agreement”), duly executed
by the Company and the Existing Shareholders.

 

3.12                                    Registration Rights Agreement.  The
Registration Rights Agreement in the form attached hereto as Exhibit E (the
“Registration Rights Agreement”), duly executed by the Company.

 

3.13                                    Shareholder and Investor Rights
Agreement.  The Shareholder and Investor Rights Agreement in the form attached
hereto as Exhibit F (the “Shareholder Rights Agreement”), duly executed by the
Company and the Existing Shareholders.

 

3.14                                    Management Rights Letter.  The
Management Rights Letter in the form attached hereto as Exhibit G (the
“Management Rights Letter”), duly executed by the Company.

 

3.15                                    Accounts Payable.  On the day prior to
the Closing Date, a schedule setting forth all accounts payable aged over thirty
(30) days as of a date that is no more than five (5) days prior to the Closing
Date.

 

3.16                                    UCC-3 Termination.  Consent of Richard
Kiphart to terminate the UCC-1 Financing Statement No. 201307841820 listing Lime
Energy Co. as debtor and Richard P. Kiphart as secured party, filed with the
State of Delaware Division of Corporations on February 27, 2013, which shall be
filed with the State of Delaware Division of Corporations within one
(1) Business Day after the Closing Date.

 

ARTICLE 4

 

CLOSING DELIVERIES OF THE PURCHASER

 

On or prior to the Closing Date, the Company shall have received the following
from Purchaser:

 

4.1                                           Voting Agreement.  The Voting
Agreement, duly executed by Purchaser.

 

4.2                                           Registration Rights Agreement. 
The Registration Rights Agreement, duly executed by Purchaser.

 

4.3                                           Shareholder and Investor Rights
Agreement.  The Shareholder Rights Agreement, duly executed by Purchaser.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company makes the following representations and warranties to Purchaser as
of the date hereof, which representations and warranties shall survive the
execution and delivery of this Agreement as set forth in Section 9.1 or any
investigation by or on behalf of Purchaser.

 

Except as set forth in the Company SEC Documents for periods beginning on
January 1, 2014 or later or relating to a single date as of January 1, 2014 or
later or as set forth in the disclosure schedules attached hereto (collectively,
the “Schedules” and each, a “Schedule”), the Company makes the following
representations and warranties to Purchaser as of the date hereof.

 

5.1                                           Due Organization and
Qualification.  Each Group Member is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization and the laws of
those jurisdictions in which it is qualified to do business, except where the
failure to be duly organized or in good standing would not reasonably be
expected to have a material adverse effect.  Each Group Member is qualified to
do business in every jurisdiction in which the ownership, use or leasing of its
assets and properties, or the conduct or nature of its business, makes such
qualification, licensing or admission necessary, except where the failure to be
so qualified would not reasonably be expected to have a material adverse effect
on the Group Members on a consolidated basis.

 

5.2                                           Due Authorization; No Conflict.

 

(a)                                 The execution, delivery, and performance by
the Company of this Agreement and the Transaction Documents have been duly
authorized by all necessary action on the part of the Company.

 

(b)                                 The execution, delivery, and performance by
the Company of this Agreement and the other Transaction Documents do not and
will not (i) violate any provision of federal, state, or local law or regulation
applicable to the Group Members, except where such violation contemplated in
this clause (ii) would not reasonably be expected to have a material adverse
effect on the Group Members on a consolidated basis, (ii) violate the Governing
Documents of the Group Members, or any order, judgment, or decree of any court
or other Governmental Authority binding on the Group Members, (iii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation set forth on Schedule 5.2(b),
(iv) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any other Contractual Obligation of the
Group Members, except where such conflict, breach or default contemplated in
this clause (iv) would not reasonably be expected to have a material adverse
effect on the Group Members on a consolidated basis, (v) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Group Member or (vi) require any approval of any
Group Member’s interestholders or any approval or consent of any Person under
any Contractual Obligation set forth on Schedule 5.2(b), or (vii) require any
approval of any Group Member’s interestholders or any approval or consent of any
Person under any other Contractual Obligation of any Group Member, except where
the failure to obtain approval contemplated by

 

15

--------------------------------------------------------------------------------


 

this clause (vii) would not reasonably be expected to have a material adverse
effect on the Group Members on a consolidated basis.

 

(c)                                  Other than the filing of a Form D with the
SEC pursuant to the Securities Act and a Listing of Additional Shares
Notification Form with NASDAQ in the time and manner required thereby, the
execution, delivery, and performance by the Company of this Agreement and the
other Transaction Documents do not and will not require any registration or
filing with, consent, or approval of, or notice to, or other action with or by,
any Governmental Authority or other Person, except where the failure to obtain,
perform or provide such registration, filing, consent, approval, notice or other
action would not reasonably be expected to have a material adverse effect on the
Group Members on a consolidated basis.

 

(d)                                 This Agreement and the other Transaction
Documents, and all other documents contemplated hereby and thereby, when
executed and delivered by the Company will be the legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

(e)                                  Any Taxes, fees and other governmental
charges in connection with the execution and delivery of this Agreement and the
other Transaction Documents or the execution, delivery and sale of the
Securities have been or will be paid on or prior to the Closing Date.

 

5.3                                           Capitalization; Liens.

 

(a)                                 There are no more than 9,424,220 Common
Shares issued and outstanding on a fully-diluted basis (assuming the full
conversion, exercise and exchange of all Equity Securities (including for this
purpose those securities, options, warrants and rights that are issued and
outstanding and those that are reserved for issuance under any stock option or
equity incentive plan) after taking into account any anti-dilution adjustments
(if any) triggered with respect to such Equity Securities as a result of the
transactions contemplated by the Transaction Documents, and excluding the shares
issued or issuable to Purchaser under the Transaction Documents).

 

(b)                                 Set forth on Schedule 5.3(b) is a complete
and accurate list of (i) the authorized Capital Stock of each Group Member, by
class and, as of the Closing Date, (ii)  the number of shares of Capital Stock
of each such class that are authorized, issued and outstanding, (iii) the number
and percentage of outstanding shares of Capital Stock of each such class that
are owned by any other Group Member (including the relative percentages of
ownership of each such Group Member in such shares of Capital Stock) and
(iv) the jurisdiction of organization of such Group Members.  Other than as
described on Schedule 5.3(b), there are no (A) subscriptions, options, warrants,
calls, rights of first refusal, preemptive or other similar rights relating to
the Capital Stock of any Group Member, including any right of conversion or
exchange under any outstanding security or other instrument nor (B) Liens on the
Capital Stock of any Group Member (including, without limitation, Capital Stock
held by Affiliates of the Company).  Except as set forth on Schedule 5.3(b), no
Group Member is subject to any

 

16

--------------------------------------------------------------------------------


 

obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its Capital Stock or any security convertible into or exchangeable
for any of its shares of Capital Stock.

 

(c)                                  All of the outstanding Capital Stock of the
Company and its Subsidiaries have been duly authorized, validly issued and is
fully paid and non-assessable and owned of record by the Person(s) set forth on
Schedule 5.3(b).

 

(d)                                 Except as set forth on Schedule 5.3(d),
there are no Liens on any of the assets of any Group Member.

 

(e)                                  Schedule 5.3(e) sets forth the amounts and
timing of all distributions by a Group Member since January 1, 2013.  No such
distributions were made by a Group Member in violation of any Contractual
Obligation.  All such distributions made by a Group Member were made in
accordance with such Group Member’s Governing Documents and were duly authorized
by all necessary action on the part of such Group Member.  All such
distributions were properly and accurately calculated and timely distributed to
the appropriate recipients thereof.  Up until January 1, 2013, all of the income
of each Subsidiary of the Company, net of any reserves maintained by such
Subsidiary, was distributed to such Subsidiary’s holders of Capital Stock in
accordance with such Subsidiary’s Governing Documents, or made to meet other
Contractual Obligations.

 

(f)                                   All reserves established by a Group Member
were established in accordance with such Group Member’s Governing Documents,
GAAP and applicable law.  All cash that is held by a Group Member is held in
accordance with such Group Member’s Governing Documents.  No Person has any Lien
against the cash or reserves of any Group Member.  No holder of Capital Stock of
any Group Member has any Lien against the cash or reserves of any Group Member
unless and until such cash or reserves are distributed to such holder in
accordance with the Governing Documents of the Group Member, any Contractual
Obligations or applicable law.

 

(g)                                  There are no pending or threatened claims,
actions or Liens between any Group Member, on the one hand, and the holders of
Capital Stock thereof, on the other hand.

 

(h)                                 The Securities have been duly authorized
and, when issued in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens other than
restrictions on transfer imposed by applicable securities laws.

 

(i)                                     The Capital Stock of the Company
issuable upon conversion of the Securities have been duly authorized and, when
issued in accordance with the Certificate of Designation, will be duly and
validly issued, fully paid and nonassessable and will be free and clear of all
Liens other than restrictions on transfer imposed by applicable securities laws.

 

5.4                                           Financial Statements; Sarbanes
Oxley Act of 2002.

 

(a)                                 All quarterly and annual financial
statements, with respect to periods beginning on January 1, 2013 or later or
with respect to a single date as of January 1,

 

17

--------------------------------------------------------------------------------


 

2013 or later (as amended or restated, the “Financial Statements”), of the Group
Members delivered by the Company to Purchaser (including, without limitation,
all such financial statements (including unaudited interim financial statements)
delivered in connection with Purchaser’s due diligence with respect to the
Transaction) have been prepared in accordance with GAAP (with the exception of
the omission of notes to financial statements) and fairly present in all
material respects the financial position and results of operations of the Group
Members as of the dates and for the periods indicated.  The Financial Statements
of the Group Members included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such Financial Statements or the notes thereto, and fairly present
in all material respects the financial position of the Group Members as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(b)                                 The Books and Records of the Group Members
from January 1, 2013 accurately reflect in all material aspects the information
relating to the business of the Group Members.  The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
since January 1, 2013 (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization and (d) the
recorded accountability for assets is compared with the existing assets at
quarterly intervals and appropriate action is taken with respect to any material
differences.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  Since January 1, 2013, neither the
Company nor its independent registered public accounting firm has identified any
material weakness or significant deficiencies in the Company’s internal control
over financial reporting that have not been remediated.

 

(c)                                  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the SEC
Documents and is not so disclosed.

 

(d)                                 The Company is in material compliance with
all provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) that
are applicable to it as of the date hereof and as of the Closing Date.  Each
required form, report and document containing financial statements that has been
filed with or submitted to the Commission was accompanied by the certifications
required to be filed or submitted by the Company’s chief executive officer and

 

18

--------------------------------------------------------------------------------


 

chief financial officer pursuant to the Sarbanes-Oxley Act, and at the time of
filing or submission of each such certification, such certification was true and
accurate and materially complied with the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder.  Neither the Company nor, to the Company’s
Knowledge, any representative of the Company has received or otherwise had or
obtained Knowledge of any complaint, allegation, assertion or claim, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting or auditing practices, except for (a) any complaint,
allegation, assertion or claim as has been resolved without any resulting change
to the Company’s accounting or auditing practices, procedures methodologies or
methods of the Company or its internal accounting controls, (b) questions
regarding such matters raised and resolved in the ordinary course in connection
with the preparation and review of the Company’s financial statements and
periodic reports and (c) comments that have been raised by the staff of the
Commission.  To the Company’s Knowledge, no attorney representing the Company,
whether or not employed by the Company, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the Board
of Directors or any committee thereof or to any director or officer of the
Company.  Except as set forth on Schedule 5.4(d), to the actual knowledge of the
Company’s Executive Officers, after consultation with the Audit Committee of the
Board of Directors, no employee of the Company has provided or is providing
information to any law enforcement agency regarding the commission or possible
commission of any crime or the violation or possible violation of any applicable
law.

 

5.5                                           Receivables; Payables.

 

(a)                                 All accounts receivable of the Group Members
have arisen from bona fide transactions in the ordinary course of business.

 

(b)                                 Except as set forth on Schedule 5.5(a), all
accounts payable of the Group Members reflected on the financial statements
provided to Purchaser are the result of bona fide transactions in the ordinary
course of business and have been timely paid or will be timely paid in the
ordinary course of business or are not yet due and payable (in all cases without
any extensions of payment terms or waivers of penalties being sought or
extended).  Schedule 5.5(b) sets forth all accounts payable aged over thirty
(30) days after the due date for such account as of the Closing Date.  After the
consummation of the Transaction and the application of the proceeds thereof in
accordance with Section 2.4, all accounts payable aged over thirty (30) days
after the due date for such account shall be paid unless the amounts due and
payable thereunder are contested in good faith.

 

5.6                                           Suppliers and Customers.  Schedule
5.6 sets forth a complete and accurate list of (a) the ten (10) largest
suppliers of the Company, as measured by the dollar amount of purchases
therefrom (determined on a consolidated basis for the nine-month period ended
September 30, 2014), and (b) the ten (10) largest customers of the Company, as
measured by the dollar amount of revenue therefrom (determined on a consolidated
basis for the nine-month period ended September 30, 2014).  Since December 31,
2013, there has been no material adverse change in the business relationship or
prospects of the Company with any customer or supplier listed on Schedule 5.6. 
Since December 31, 2013, none of such customers or suppliers

 

19

--------------------------------------------------------------------------------


 

has canceled or terminated or, threatened to cancel or terminate (in writing),
any Contract with the Company or its relationship with the Company.

 

5.7                                           Proprietary Rights.  Each Group
Member owns, or is licensed or has the right to use, all Proprietary Rights
necessary for the conduct of its business as currently conducted, except as set
forth on Schedule 5.7.  Other than as set forth on Schedule 5.7 no material
claim has been asserted or is pending by any Person challenging or questioning
the use of any Proprietary Right or the validity or effectiveness of any
Proprietary Right, nor does the Company know of any valid basis for any such
claim.  To the Company’s actual knowledge, neither the use of Proprietary Rights
by the Group Members nor the continued operation of the Company’s businesses as
presently conducted will infringe on, interfere with, impinge upon,
misappropriate, or otherwise come into conflict with, any rights of any Person
in any material respect.

 

5.8                                           Contracts.  Schedule 5.8 sets
forth a list of all of the material Contractual Obligations of each Group Member
(which, for purposes of this Section 5.8, means Contractual Obligations which
require, or are reasonably expected to result in, a payment equal to or in
excess of an aggregate of $100,000 to or by a Group Member in either the
Company’s 2014 fiscal year or the Company’s 2015 fiscal year).  The Company has
delivered or made available to Purchaser true and complete copies of all of the
documentation evidencing such Contractual Obligations.  All such Contractual
Obligations are in full force and effect and there is no breach or, to the
Company’s actual knowledge, no anticipatory breach by any other party thereto. 
No Group Member is a party to any Contractual Obligation that restricts it from
carrying on its business or any part thereof, or from competing in any line of
business or with any other Person.

 

5.9                                           Insurance.  Schedule 5.9 sets
forth a true and complete list of all liability and other insurance policies
insuring the Group Members against losses arising out of or related to the
businesses of the Group Members and all key man life insurance policies owned or
maintained by any Group Member.  Each of the Group Members is covered by
insurance in scope and amount customary and reasonable for the businesses in
which it is engaged and will be so covered after consummation of the
transactions contemplated hereby.  The Group Members are each insured with
reputable insurers, or benefit from such insurance maintained by any other Group
Member, against risks normally insured against by companies engaged in similar
businesses and such policies are sufficient for compliance in all material
respects with the requirements of applicable law.

 

5.10                                    Leases.

 

(a)                                 The Group Members enjoy peaceful and
undisturbed possession under all leases material to the business of the Group
Members and to which the Group Members are a party or under which the Group
Members are operating.  All of such leases are valid and subsisting and no
material default by the Group Members exists under any of them.

 

(b)                                 Each Group Member has paid all payments
required to be made by it under leases of real property (other than those, if
any, disputed in good faith), and no landlord

 

20

--------------------------------------------------------------------------------


 

Lien has been filed, and, to the Knowledge of the Group Members, no claim is
being asserted, with respect to any such payments.

 

5.11                                    Indebtedness.  Set forth on Schedule
5.11 is a true, correct and complete list of all Indebtedness of each Group
Member outstanding on the date hereof and immediately prior to the Closing Date,
and such Schedule accurately reflects the aggregate principal amount of such
Indebtedness and the principal terms thereof.  Each Group Member and each
Affiliate is in compliance with the terms and conditions of all other
Indebtedness, in each case, to which such Person is a party.

 

5.12                                    Contingent Obligations.  Except as set
forth on Schedule 5.12 or as reflected in the Company’s financial statements and
the notes thereto, none of the Group Members is subject to or has incurred or
assumed any Contingent Obligations material to the Company on a consolidated
basis.

 

5.13                                    RESERVED

 

5.14                                    Litigation.  Except as set forth on
Schedule 5.14, there are no actions, suits, proceedings or investigations
pending or, to the Knowledge of the Company, threatened against any Group
Member, except for matters that are fully covered by insurance (subject to
existing deductibles disclosed to Purchaser prior to the Closing Date) as to
which the applicable insurance company has acknowledged coverage or that are not
material to the Company on a consolidated basis.

 

5.15                                    Compliance with Laws.  Each Group Member
has complied, and is in compliance, with all Requirements of Law in all material
respects.  No Group Member has received any written notice or, to the Knowledge
of any Group Member, oral notice, to the effect that it is not in compliance
with any such Requirements of Law, nor is aware of any existing circumstances
which (with or without notice or lapse of time) are likely to result in any
material non-compliance.

 

5.16                                    Environmental Condition.  To the
Company’s Knowledge, none of the Group Members’ Properties or assets has ever
been used in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such production, storage, handling,
treatment, release or transport was in violation of any Environmental Law.  To
the Company’s Knowledge, no Group Member has utilized any transporters or
disposal facilities for the transport or disposal of Hazardous Materials.  To
the Company’s Knowledge, none of the Group Members’ Properties or assets has
ever been designated pursuant to any Environmental Law as a Hazardous Materials
release or disposal site.  None of the Group Members has received notice that a
Lien arising under any Environmental Law has attached to any revenues or to any
real property owned or operated by the Group Members.  To the Company’s
Knowledge, none of the Group Members has received a summons, citation, notice,
directive, order or inquiry from the Environmental Protection Agency or any
other federal, state or local governmental agency concerning any action or
omission by any Group Member resulting in the release or disposing of Hazardous
Materials into the environment or with respect to the presence or release of
Hazardous Materials on, under, in or from the Group Members’ Properties or
assets.  To the Company’s Knowledge, no Hazardous Materials are present on, in
or under any Group

 

21

--------------------------------------------------------------------------------


 

Members’ properties or assets, except for any types or amounts of Hazardous
Waste that do not require remediation, mitigation, monitoring or other control
under any Environmental Law.

 

5.17                                    Labor Matters.

 

(a)                                 The Group Members have complied in all
material respects with each Requirement of Law relating to the hiring,
employment, termination, and classification of employees including, without
limitation, provisions thereof relating to wages, overtime, hours, equal
opportunity, mandatory or protected leaves of absence, meal and rest periods,
record-keeping, collective bargaining and the payment of social security and
other Taxes.  To the Knowledge of the Company, there are no labor relations
problems being experienced by the Group Members (including any union
organization activities, threatened or actual strikes or work stoppages,
slowdowns or material grievances).

 

(b)                                 (i) No Group Member is delinquent in
payments to any employee for any wage, salary, commission, bonus or other
compensation for any services performed by them to date, amounts required to be
reimbursed to such employees, or amounts that must be paid to an employee upon
termination of employment; (ii) there is no unfair labor practice complaint
against any Group Member pending before the National Labor Relations Board or
any other Governmental Authority; (iii) no labor union currently represents the
employees of any Group Member; and (iv) no employee of any Group Member has made
a formal or, to the Knowledge of the Company, informal, complaint that, if true,
would constitute a violation of a Requirement of Law, except in each case, where
such delinquency, complaint or representation would not reasonably be expected
to have a material adverse effect on the Group Members on a consolidated basis.

 

(c)                                  To the Company’s Knowledge, no employee of
any Group Member is bound by any agreement with any other Person that is
violated or breached by such employee performing the services that he or she is
currently performing for such Group Member.  Except as expressly disclosed on
Schedule 5.17(c), every employee of the Group Members is employed on an at-will
basis and no employee has a Contract with the Group Members that would interfere
with the ability of the Group Members to discharge any such employee.

 

(d)                                 To the actual knowledge of the Company’s
Executive Officers, no current employee of any Group Member is the subject of
any SEC enforcement action or target in any criminal action related to the SEC
investigation of the Company’s revenue recognition practices and financial
reporting (the “SEC Matter”) or any other criminal matter involving any of the
Group Members.

 

5.18                                    Employee Benefit Plans; ERISA.  This
Section 5.18 will not apply to a Multiemployer Plan, except as expressly
referred to herein.

 

(a)                                 Schedule 5.18 sets forth a true, correct and
complete list of:

 

(i)                                     Each termination, change in control or
severance agreement involving the Group Members, on the one hand, and any of its
respective employees whose annual compensation is at a base rate equal to or
exceeding Fifty Thousand Dollars ($50,000), on the other hand;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  All employee benefit plans, as defined in
ERISA Section 3(3); and

 

(iii)                               All other profit-sharing, bonus, stock
option, stock purchase, stock bonus, restricted stock, stock appreciation right,
phantom stock, vacation pay, holiday pay, tuition reimbursement, scholarship,
severance, dependent care assistance, excess benefit, incentive compensation,
salary continuation, supplemental retirement, employee loan or loan guarantee
program, split dollar, cafeteria plan, and other benefits or compensation
arrangements;

 

in each case of the foregoing clauses (i) through (iii), maintained or
contributed to by each Group Member for the benefit of its employees (or former
employees) and/or their beneficiaries or under which a Group Member may incur
any liability.  All of these types of arrangements shall be collectively
referred to as “Benefit Plans.”  An arrangement will not fail to be a Benefit
Plan simply because it only covers one individual, or because such Group
Member’s obligations under the plan arise by reason of its being a “successor
employer” under applicable laws.  Furthermore, a Voluntary Employees’
Beneficiary Association under Section 501(c)(9) of the Code will be considered a
Benefit Plan for this purpose.

 

(b)                                 The Group Members have delivered to
Purchaser a true and complete copy of the following documents, to the extent
that they are applicable:

 

(i)                                     Each Benefit Plan and any related
funding agreements (e.g., trust agreements or insurance contracts), including
all amendments (and Schedule 5.18 includes a description of any such amendment
that is not in writing);

 

(ii)                                  The current summary plan description and
all subsequent summaries of material modifications of each Benefit Plan;

 

(iii)                               The most recent Internal Revenue Service
determination, opinion, or advisory letter for each Benefit Plan that is
intended to qualify for favorable income Tax treatment under Section 401(a) or
501(c)(9) of the Code; and

 

(iv)                              The three (3) most recent Form 5500s
(including all applicable Schedules and the opinions of the independent
accountants) that were filed on behalf of the Benefit Plan.

 

(c)                                  All costs of administering and
contributions required to be made to each Benefit Plan under the terms of that
Benefit Plan, ERISA, the Code, or any other applicable law have been timely
made.  All other amounts that should be accrued to date as liabilities of the
Group Members under or with respect to each Benefit Plan (including
administrative expenses and incurred but not reported claims) for the current
plan year of the plan have been recorded on the Books and Records of the Group
Members.  There will be no material liability of the Group Members (i) with
respect to any Benefit Plan that has previously been terminated or (ii) under
any insurance policy or similar arrangement procured in connection with any
Benefit Plan in the nature of a retroactive rate adjustment, loss sharing
arrangement, or other liability arising wholly or partially out of events
occurring before the Closing.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Each Benefit Plan has been operated at all
times in material compliance with its terms, and materially complies currently,
and has materially complied in the past, both in form and in operation, with all
applicable laws, including ERISA and the Code.  The Internal Revenue Service has
issued a favorable determination, opinion, or advisory letter with respect to
each Benefit Plan that is intended to qualify under Section 401(a) or
501(c)(9) of the Code, and no event has occurred that would reasonably be
expected to disqualify the plan.

 

(e)                                  The Group Members and any Person organized
under the laws of the United States or operating therein that is or would be
aggregated with the Group Members under Section 414(b), (c), (m), or (o) of the
Code (an “ERISA Affiliate”) do not maintain any plan that provides (or will
provide) medical, death or other welfare benefits to one or more former
employees or independent contractors (including retirees) following termination
of employment, other than benefits that are required to be provided under COBRA
or any state law continuation coverage or conversion rights.  The Group Members
and each ERISA Affiliate have materially complied with all of the continuation
coverage requirements of COBRA.

 

(f)                                   There are no investigations, proceedings,
lawsuits or claims pending or, to the Knowledge of the Group Members, threatened
relating to any Benefit Plan (other than routine claims for benefits).

 

(g)                                  The Group Members do not have any legally
binding commitment to create any additional Benefit Plan, or to modify any
existing Benefit Plan so as to materially increase benefits to participants or
the cost of maintaining the plan.  The benefits under all Benefit Plans have not
been, and will not be materially increased subsequent to the date documents are
provided to Purchaser, except in the ordinary course of business and consistent
with competitive business standards.  To the Knowledge of the Group Members, no
statement, either oral or written, has been made by any Group Member to any
Person regarding any Benefit Plan that is not in accordance with the Benefit
Plan that could be reasonably be expected to have material adverse economic
consequences to Purchaser.

 

(h)                                 None of the Persons performing services for
the Group Members has been improperly classified as being independent
contractors, leased employees, or as being exempt from the payment of wages for
overtime.

 

(i)                                     Except as set forth in Schedule 5.18(i),
none of the Benefit Plans provide any benefits that (i) become payable or become
vested solely as a result of the consummation of the transactions contemplated
by this Agreement or (ii) would result in “excess parachute payments” (within
the meaning of Section 280G of the Code), either (A) solely as a result of the
consummation of the transactions contemplated by this Agreement or (B) as a
result of the consummation of the transactions contemplated by this Agreement
and any additional or subsequent actions taken by the Group Members or Purchaser
after the Closing Date.  Furthermore, the consummation of the transactions
contemplated by this Agreement will not require the funding (whether formal or
informal) of the benefits under any Benefit Plan (e.g., contributions to a
“rabbi trust”).

 

(j)                                    None of the assets of any Benefit Plan
that is a “pension plan” within the meaning of Section 3(2) of ERISA are
invested in a group annuity contract or other

 

24

--------------------------------------------------------------------------------


 

insurance contract that is subject to any material surrender charge, interest
rate adjustment, or other similar expense upon its premature termination.

 

(k)                                 With respect to each Benefit Plan maintained
or contributed to by the Group Members or their ERISA Affiliates that is subject
to Title IV of ERISA:

 

(i)                                     No amount is due or owing from the Group
Members or their ERISA Affiliates to the PBGC, other than a liability for
premiums under ERISA Section 4007;

 

(ii)                                  All premiums under ERISA Section 4007 have
been paid to the PBGC on a timely basis;

 

(iii)                               The value, determined on a termination basis
using the actuarial assumptions stated in the plan, of all accrued benefit
liabilities under each such plan did not exceed, as of the most recent valuation
date, and will not exceed as of the Closing Date, the then-current fair market
value of the assets of the plan by a material amount;

 

(iv)                              No reportable events (within the meaning of
ERISA Section 4043, but excluding those events as to which the 30-day notice
period referred to in Section 4043(c) of ERISA has been waived) have occurred;

 

(v)                                 There is no failure to satisfy the minimum
funding standards (within the meaning of Sections 412 or 430 of the Code or
Section 302 of ERISA) applicable to such plan, whether or not waived;

 

(vi)                              There is no material “unfunded benefit
liability” (within the meaning of Section 4001(a)(18) of ERISA, but excluding
from the definition of “current value of assets” accrued but unpaid
contributions); and

 

(vii)                           The Group Members and each ERISA Affiliate have
made when due any “required installments” within the meaning of
Section 430(j) of the Code and Section 303(j) of ERISA, whichever may apply.

 

(l)                                     None of the Group Members or their ERISA
Affiliates has incurred any withdrawal liability (including any contingent or
secondary withdrawal liability) to any Multiemployer Plan that remains
unsatisfied, and no event has occurred, and there exists no condition or set of
circumstances, that presents a material risk of the occurrence of any withdrawal
(partial or otherwise) from, or, to the Knowledge of the Group Members, the
partition, termination, reorganization, or insolvency of any Multiemployer Plan
that could result in any material liability on behalf of any Group Member to a
Multiemployer Plan.  All contributions required to be made by the Company and
its ERISA Affiliates to any Multiemployer Plan have been timely made.

 

(m)                             The aggregate liability of the Group Members and
their ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent plan year of the
Multiemployer Plan ended prior to the date hereof would not exceed a material
amount.

 

25

--------------------------------------------------------------------------------


 

(n)                                 No Termination Event has occurred or is
reasonably expected to occur that, when taken together with all other such
Termination Events, could reasonably be expected to result in material liability
to any Group Member.

 

5.19                                    Taxes.

 

Except as set forth on Schedule 5.19:

 

(a)                                 Filing of Tax Returns.  Each Group Member
has duly and timely filed, giving effect to all extensions, (or has had duly and
timely filed on its behalf) with the appropriate taxing authorities all material
Tax Returns required to be filed through the date hereof.  All such Tax Returns
filed are complete and accurate in all material respects.  No claim has ever
been made in writing by an authority in a jurisdiction where any Group Member
does not file Tax Returns that such Group Member is or may be subject to
material taxation by that jurisdiction.

 

(b)                                 Payment of Taxes.  All material Taxes owed
by each Group Member (whether or not shown on any Tax Return) have been timely
paid (other than Taxes not currently payable and Taxes subject to a bona fide
dispute, which Taxes in either case have been adequately reserved).  The
material unpaid Taxes of each Group Member (i) did not, as of September 30,
2014, exceed the reserve for Tax liability (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth in the Company’s September 30, 2014 balance sheet (or any notes thereto),
and (ii) will not, in the good-faith estimate of the Company, exceed the reserve
for Tax liability (rather than any reserve for deferred Taxes established to
reflect timing differences between book and Tax income) shown on the face of the
Company’s most recent balance sheet or in any notes thereto as of the Closing
Date.  Each of the Group Members has withheld and paid all material Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder or other third
party.

 

(c)                                  Audits, Investigations, Disputes or
Claims.  No material, unresolved deficiencies for Taxes have been claimed,
proposed or assessed in writing by any taxing authority against any Group
Member.  There are no pending or, to the Knowledge of any Group Member,
threatened audits, investigations, disputes or claims or other actions for or
relating to any liability for Taxes with respect to any Group Member.  Audits of
foreign, federal, state and local Tax Returns by the relevant taxing authorities
have been completed for the periods set forth in Schedule 5.19 and, except as
set forth in such Schedule, no Group Member nor any predecessor to any Group
Member has been notified in writing that any taxing authority intends to audit a
Tax Return for any other period.  None of the Group Members has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency (other than waivers or extensions
which are no longer in effect).  No power of attorney granted by any Group
Member with respect to any Taxes is currently in effect.

 

(d)                                 Liens.  There are no material Liens for
Taxes (other than for current Taxes not yet due and payable or for Taxes that
are being contested in good faith by appropriate proceedings and for which
adequate reserves, to the extent required by GAAP, have

 

26

--------------------------------------------------------------------------------


 

been established) on any of the assets of any Group Member or any shares of any
Group Member’s Capital Stock.

 

(e)                                  Tax Elections.  None of the Group Members
has: (i) agreed, or is required, to make any material adjustment under
Section 481(a) of the Code by reason of a change in accounting method or
otherwise; (ii) made an election, or is required, to treat any of such Group
Member’s assets as Tax-exempt bond financed property or Tax-exempt use property
within the meaning of Section 168(h) of the Code; (iii) acquired and does not
own any assets that directly or indirectly secure any debt the interest on which
is tax exempt under Section 103(a) of the Code; (iv) made or will make a consent
dividend election under Section 565 of the Code; (v) made an election under
Section 108(i) of the Code; or (vi) made any of the foregoing elections or is
required to apply any of the foregoing rules under any comparable foreign, state
or local Tax provision.

 

(f)                                   RESERVED

 

(g)                                  Other Entity Liability.  No Group Member
has any material liability for the Taxes of any Person (other than the Group
Members) (i) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), (ii) as a transferee or successor,
(iii) by contract, or (iv) otherwise.

 

(h)                                 Tax Sharing Agreements.  There are no
Tax-sharing agreements or similar arrangements (including indemnity
arrangements), other than Tax-sharing agreements or similar arrangements
(including indemnity arrangements) (i) between Group Members or (ii) entered
into in the ordinary course of business and not primarily related to Taxes, with
respect to or involving any of the Group Members or any of their assets or
business, and after the Closing Date, none of the Group Members, their assets or
their business shall be bound by any such Tax-sharing agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the Closing Date.

 

(i)                                     Partnerships, Single Member LLCs, CFCs
and PHCs.  Except for its relationship with the other Group Members, no Group
Member (i) is subject to any material joint venture, partnership, or other
arrangement or Contract which is treated as a partnership for Tax purposes,
(ii) owns a single member limited liability company which is treated as a
disregarded entity, (iii) is a shareholder of a “controlled foreign corporation”
as defined in Section 957 of the Code (or any similar provision of state, local
or foreign law) and (iv) is a “passive foreign investment company” as defined in
Section 1297 of the Code (or any similar provision of state, local or foreign
law).  Each Group Member is classified for U.S. federal and applicable state
income tax purposes in the manner specified on Schedule 5.19.

 

(j)                                    No Withholding.  The Company has not been
a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897 of the Code.

 

(k)                                 International Boycott.  None of the Group
Members have participated in or are participating in an international boycott
within the meaning of Section 999 of the Code.

 

27

--------------------------------------------------------------------------------


 

(l)                                     Permanent Establishment.  None of the
Group Members has or has ever had a permanent establishment in any foreign
country as defined in any applicable Tax treaty or convention between the United
States of America and such foreign country.

 

(m)                             At no time during the five-year period ending on
the date hereof was any Group Member a “distributing corporation” or “controlled
corporation” within the meaning of Section 355(a)(1)(A) of the Code in any
distribution intended to qualify under Section 355 of the Code.

 

(n)                                 The annual financial statement for the
Company’s fiscal year 2013 provided to Purchaser referenced in
Section 5.4(a) states the net operating loss carry-forwards as of December 31,
2013, such amounts so stated are correct in all material respects.  Except as
described on Schedule 5.19(o), no ownership changes (as such term is used in
Section 382 of the Code) have occurred or will occur as a result of the
Transaction.

 

5.20                                    Fraudulent Transfer.

 

(a)                                 Each Group Member is, and after giving
effect to the transactions contemplated hereby will be, solvent.

 

(b)                                 No transfer of Property is being made by any
Group Member and no obligation is being incurred by any Group Member in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents with the intent to hinder, delay, or defraud either
present or future creditors of the Group Members.

 

5.21                                    Private Offering; Investment Company
Act.

 

(a)                                 Within the past six (6) months, neither any
Group Member nor any Person acting on behalf of such Group Member has, directly
or indirectly, sold or offered for sale the Securities by any form of general
solicitation or general advertising (including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or any broadcast over television or radio
or any seminar or meeting whose attendees have been invited by any form of
general solicitation or general advertising).

 

(b)                                 Within the past six (6) months, neither any
Group Member nor any Person acting on behalf of such Group Member has, directly
or indirectly, sold or offered for sale to, or otherwise approached or
negotiated in respect thereof with, any Person the Securities except as
contemplated by this Agreement, and neither any Group Member nor any Person
acting on its behalf (other than Purchaser and its Affiliates) will sell or
offer for sale to any Person any preferred stock or other similar security of
the Company to, or solicit any offers to buy any such security from, or
otherwise approach or negotiate in respect thereof with, any Person or Persons
so as thereby to bring the issuance or sale of the Securities within the
registration provisions of Section 5 of the Securities Act.  The offer and sale
of the Securities pursuant to this Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act.

 

28

--------------------------------------------------------------------------------


 

(c)                                  None of the Group Members is, and the
issuance and sale of the Securities pursuant to this Agreement will not cause
any Group Member to be, an “investment company” or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act.

 

5.22                                    Federal Regulations.  No part of the
proceeds of the Securities will be used for purchasing or carrying any “margin
stock” (within the meaning of Regulation U) or for the purpose of purchasing,
carrying or trading in any securities under such circumstances as to involve any
Group Member in a violation of Regulation X or to involve any broker or dealer
in a violation of Regulation T.  No Indebtedness being reduced or retired out of
the proceeds of the Securities was or will be incurred for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U). 
None of the transactions contemplated by this Agreement (including, without
limitation, the direct and indirect use of proceeds of the Securities) will
violate or result in a violation of Regulation T, Regulation U or Regulation X.

 

5.23                                    Material Adverse Change.  Since
December 31, 2013, there has been no development or event that has had or would
reasonably be expected to result in a Material Adverse Change.

 

5.24                                    No Undisclosed Liabilities.  No Group
Member has any liability and to the Company’s Knowledge, there is no basis for
any present or future action or order against such Group Member, giving rise to
any material liability of the type or nature required under GAAP to be reflected
on the Company’s financial statements, except for (a) liabilities quantified on
the face of the September 30, 2014 balance sheet (rather than in any notes
thereto) and not heretofore paid or discharged, and (b) liabilities that have
arisen in the ordinary course of business since September 30, 2014, which
liabilities are not material individually or in the aggregate (none of which
liabilities has arisen from any breach or violation of a Contractual Obligation
or Requirement of Law).

 

5.25                                    Transactions with Affiliates.  Schedule
5.25 describes all transactions since January 1, 2013 in which any Group Member
has, directly or indirectly, paid any funds to or for the account of, extended
credit to, made any investment (whether by acquisition of Equity Securities or
Indebtedness, by loan, advance, transfer of Property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any debt, or
otherwise) in, leased, sold, transferred or otherwise disposed of any Property,
tangible or intangible, to, or participated in, or effected any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (which, for purposes of this Section 5.25 shall include any of such
Group Member’s Executive Officers, directors or beneficial owners of 5% or more
of the Common Stock of the Company, determined in accordance with Rule 13d-3
promulgated under the Exchange Act), including, without limitation, the amount
and material terms of any such transaction.

 

5.26                                    Company SEC Documents.  Since January 1,
2011, the Company has filed the Company SEC Documents set forth on Schedule
5.26.  As of their respective dates and except with respect to the SEC Matter,
the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Documents, and none of the Company SEC Documents contained any
untrue statement of a

 

29

--------------------------------------------------------------------------------


 

material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  With respect to the
SEC Matter, the Company SEC Documents, as amended or revised, complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Company SEC Documents, and none of the Company SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Except to the extent that information contained in any Company
SEC Document has been revised or superseded by a later filed Company SEC
Document which was filed and publicly available prior to the date of this
Agreement, none of the Company SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Company SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP (except, in the case of unaudited statements,
as permitted by the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments.

 

5.27                                    Brokerage Fees.  No Group Member has
utilized the services of any broker or finder in connection with obtaining
financing from Purchaser under this Agreement and no such Person is or will be
entitled to any payment or consideration as a result of obtaining financing from
Purchaser under this Agreement, including, without limitation, any brokerage
commissions, finder’s fees or bonuses to employees, officers, managers,
directors or Affiliates of any of the foregoing in connection with such
financing.

 

5.28                                    Registration Rights.  Except such
registration rights as shall be granted to Purchaser as set forth in the
Registration Rights Agreement, the Company has not granted or agreed to grant
any registration rights, including piggyback rights, to any Person or entity.

 

5.29                                    Foreign Corrupt Practices.  None of the
Group Members, nor, to the Knowledge of the Company, any director, officer,
agent, employee or other Person acting on behalf of any Group Member has, in the
course of its actions for, or on behalf of, any Group Member (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

5.30                                    OFAC. None of the Group Members nor, to
the Knowledge of the Company, any director, officer, agent, employee, Affiliate
or Person acting on behalf of any

 

30

--------------------------------------------------------------------------------


 

Group Member, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department an (“OFAC”);
and the Company will not directly or indirectly use the proceeds of the sale of
the Securities, or lend, contribute or otherwise make available such proceeds to
any of the Company’s Subsidiaries, joint venture partner or other Person or
entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or
any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants as follows:

 

6.1                                           Due Organization.  It is duly
organized and existing in good standing under the laws of the jurisdiction of
its organization.

 

6.2                                           Authorization; No Contravention. 
The execution, delivery and performance by it of this Agreement and the other
Transaction Documents to which it is a party:  (a) is within its power and
authority and has been duly authorized by all necessary action; (b) does not
contravene the terms of its Governing Documents; and (c) will not violate,
conflict with or result in any breach or contravention of any of its Contractual
Obligations, or any order or decree relating to it except where such violation
would not reasonably be expected to prohibit or place limitations on the
consummation of the Transaction.

 

6.3                                           Binding Effect. This Agreement and
the other Transaction Documents to which it is a party have been duly executed
and delivered by it and this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

6.4                                           Purchase for Own Account.

 

(a)                                 It is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act and is acquiring
the Securities for its own account and not with a view to any distribution
thereof or with any present intention of offering or selling any of the
Securities in a transaction that would violate the Securities Act or the
securities laws of any state of the United States or any other applicable
jurisdiction and Purchaser will not offer, sell, transfer, pledge, hypothecate
or otherwise dispose of the Securities unless pursuant to a transaction either
registered under, or exempt from registration under, the Securities Act and in
compliance with applicable state and other securities laws; and

 

(b)                                 It has such knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Securities and it is capable of bearing the
economic risks of such investment and can afford an entire loss on its
investment and acknowledges that the Securities, as of the date hereof, have not
been registered under the Securities Act or the securities laws of any state or
other jurisdiction.

 

6.5                                           Governmental Authorization; Third
Party Consent.  No approval, consent, compliance, exemption, authorization, or
other action by, or notice to, or filing with,

 

31

--------------------------------------------------------------------------------


 

any Governmental Authority or any other Person is necessary or required on the
part of the Purchaser in connection with the execution, delivery or performance
by it or enforcement against it of this Agreement or the transactions
contemplated hereby.

 

6.6                                           Brokers.  Purchaser has not paid
and is not obligated to pay any fee or commission to any broker, finder,
investment banker or other intermediary in connection with this Agreement, any
other Transaction Document or any of the transactions contemplated hereby or
thereby.

 

6.7                                           Financing.  Purchaser will have,
at Closing, the funds necessary to consummate the Transaction and will not need
financing to consummate the Transaction.

 

6.8                                           No Prior Short Selling. Purchaser
has not, directly or indirectly, through its agents, representatives or
affiliates, engaged in or effected, in any manner whatsoever, any (i) “short
sale” (as such term is defined in Rule 200 of Regulation SHO of the Exchange
Act) of the Common Shares, (ii) hedging transaction, which established a net
short position with respect to the Common Shares or any other equity security of
the Company or (iii) other transaction that involved hedging Purchaser’s
position in any equity security of the Company.

 

ARTICLE 7

 

INDEMNIFICATION

 

7.1                                           Indemnification.

 

(a)                                 In addition to all other sums due hereunder
or provided for in this Agreement or in the other Transaction Documents, the
Company shall pay, indemnify, defend, and hold Purchaser and its Affiliates, and
each of their respective officers, directors, partners, trustees, members,
advisors (including, without limitation, attorneys, accountants and financial
advisors), employees, agents, attorneys-in-fact and controlling persons (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, losses, damages, and all reasonable attorneys’ fees and
disbursements and other costs and expenses actually incurred in connection
therewith, whether or not brought by a third party (collectively “Claims”), at
any time asserted against, imposed upon, or incurred by any Indemnified Person
in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration of this Agreement or any of the
other Transaction Documents, or the transactions contemplated hereby or thereby,
including, without limitation, any breach of any representation, warranty,
covenant or agreement made by any Group Member in this Agreement or any of the
other Transaction Documents, including without limitation, any Claims in respect
of any brokerage commissions or finder’s fees incurred by the Group Members in
connection with the transactions contemplated by this Agreement (all such
liabilities, the “Indemnified Liabilities”).

 

(b)                                 The foregoing to the contrary
notwithstanding, the Company shall have no obligation to any Indemnified Person
under this Section 7.1 with respect to any Indemnified Liability that a court of
appropriate jurisdiction in a final and non-appealable

 

32

--------------------------------------------------------------------------------


 

determination determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person (such determination being hereinafter
referred to as a “Final Gross Negligence Determination”).   In
addition, Indemnified Liabilities shall not include Claims (i) for which the
Company is not required to provide indemnification pursuant to the proviso in
the first sentence of Section 5(a) of the Registration Rights Agreement, or
(ii) that arise solely from the failure of any Indemnified Person to file any
report required under Section 13(d), Section 13(f) or Section 16(a) of the
Exchange Act or regulations promulgated under any such statutes) or alleging a
violation of Section 16(c) of the Exchange Act.  The maximum aggregate amount of
Indemnified Liabilities that Purchaser can receive under this Agreement or
pursuant to any claim arising under this Agreement is limited to the Purchase
Price (without giving effect to the reduction set forth in Section 2.2) plus any
fees and expenses referred to in Section 7.1(a) incurred in connection with such
Indemnified Liabilities. For the avoidance of doubt, Fees and Expenses payable
or paid pursuant to Section 2.2 by the Company are not to be included in the
foregoing calculation or limitation).

 

(c)                                  The parties agree that reasonable
attorneys’ fees and costs shall be paid to the prevailing party by the
non-prevailing party in any action brought under this Article 7.  This Article 7
shall survive the termination of this Agreement.  If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which the Company was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by the Company with respect thereto. 
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

 

(d)                                 SUBJECT TO SECTION 7.1(b), THE
INDEMNIFICATION PROVISIONS IN THIS ARTICLE 7 SHALL BE ENFORCEABLE REGARDLESS OF
WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LAWS
(INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES LAW, ENVIRONMENTAL LAW,
FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW OR PRODUCTS
LIABILITY LAW) AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM
WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT,
CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR
THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING
INDEMNIFICATION.

 

7.2                                           Procedure; Notification.  Each
Indemnified Person under this Article 7 will, promptly after the receipt of
notice of the commencement of any Claim against such Indemnified Person in
respect of which indemnity may be sought from the Company under this Article 7,
notify the Company in writing of the commencement thereof.  The failure of any
Indemnified Person so to notify the Company of any such action shall not relieve
it from any liability which it may have to such Indemnified Person unless, and
only to the extent that, such failure results in the Company’s legal position
being prejudiced or it results in a forfeiture of substantive rights or
defenses.  In case any such Claim shall be brought against any Indemnified

 

33

--------------------------------------------------------------------------------


 

Person and it shall notify the Company of the commencement thereof, the Company
shall be entitled to assume the defense thereof at its own expense, with counsel
reasonably satisfactory to the Indemnified Persons; provided, however, that any
Indemnified Person may, at its own expense, retain separate counsel to
participate in such defense.  Notwithstanding the foregoing, in any third party
Claim in which the Company and an Indemnified Person is, or is reasonably likely
to become, a party, such Indemnified Person shall have the right to employ
separate counsel at the Company’s expense (and the Company shall reasonably
promptly reimburse the Indemnified Person for such reasonable expense upon
presentation of invoices therefor (it being further agreed that the Indemnified
Person shall return such reimbursement amounts if there is a Final Gross
Negligence Determination against such Indemnified Person)) and to control its
own defense of such Claim if the named parties to any such Claim (including any
impleaded parties) include both the Company and the Indemnified Person and if,
in the reasonable opinion of counsel to such Indemnified Person, the Company and
the Indemnified Person have conflicting interests with respect to such Claim
based on one or more material legal defenses available to such Indemnified
Person that are inconsistent with those available to the Company (other than
differing interests associated with the Company’s obligation to indemnify), in
which cases the reasonable fees and expenses of one counsel plus, if applicable,
one local counsel, of the Indemnified Person shall be paid by the Company on a
timely basis.  The Company agrees that it will not (nor shall any Group Member),
without the prior written consent of Purchaser, settle, compromise or consent to
the entry of any judgment in any pending or threatened Claim relating to the
matters contemplated hereby (if any Indemnified Person is a party thereto or has
been actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of Purchaser and each
other Indemnified Person from all liability arising or that may arise out of
such claim, action or proceeding.  The rights accorded to Indemnified Persons
hereunder shall be in addition to any rights that any Indemnified Person may
have at common law, in equity, by separate agreement or otherwise.

 

7.3                                           Effect of Investigation.  The
representations, warranties and covenants of the Group Members, and any
Indemnified Person’s right to indemnification with respect thereto, shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
the Indemnified Person (including by any of its Representatives).

 

ARTICLE 8

 

COVENANTS

 

8.1                                           Purchaser’s Covenant Not to
Convert Securities in Excess of Share Cap.

 

(a)                                 Purchaser hereby covenants that it shall not
convert Securities representing on a converted basis, an amount in excess of
19.99% of the Company’s outstanding Common Shares as of the Closing Date unless
and until the Company obtains the approval of its stockholders (the “Stockholder
Approval”) as required by the applicable Marketplace Rules of NASDAQ for full
conversion rights and voting power of the Securities without the limitations set
forth in the Certificate of Designations that apply prior to Stockholder
Approval and any and all other matters required by the applicable Marketplace
Rules of NASDAQ in conneciton with the offer, sale, issuance or delivery of the
Securities in accordance with this Agreement or the

 

34

--------------------------------------------------------------------------------


 

performance by the Company of its obligations under this Agreement and the
Transaction Documents.

 

(b)                                 In the event that Purchaser shall sell or
otherwise transfer any of Purchaser’s Securities, the restrictions of the prior
sentence shall apply to such transferee and no such transfer shall be made
unless the transferee agrees to be bound thereby.

 

(c)                                  The Company covenants to cause the
Stockholder Approval to become effetive as soon as reasonably practicable.  The
Company shall prepare and file with the SEC on or before January 15, 2015 an
information statement on Schedule 14C (as amended or supplemented, the
“Information Statement”), and, after receiving and reasonably promptly
responding to any comments of the SEC thereon, shall promptly mail the
Information Statement to the stockholders of the Company in accordance with the
requirements of the rules promulgated under Section 14(c) of the Exchange Act.
The Company shall comply in all material respects with Section 14(c) of the
Exchange Act and the rules promulgated thereunder in relation to the Information
Statement, and the Information Statement shall not, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein not false or misleading, or omit to state any
material fact necessary to correct any statement in any earlier communication
with respect to Stockholder Approval which has become false or misleading;
provided that the Company shall not be responsible for any information
(i) provided by Purchaser for inclusion in the Information Statement and relied
upon by the Company in good faith, or (ii) required to be provided by Purchaser
for inclusion in the Information Statement pursuant to Section 8.01(e) but not
so provided.  For the avoidance of doubt, no failure of the Company to seek or
obtain the Stockholder Approval shall entitle the Purchaser or any holder of the
Series C Preferred Stock to any right of rescission or cash settlement.

 

(d)                                 If for any reason the Stockholder Approval
by written consent of the stockholders is withdrawn or otherwise cannot become
effective twenty (20) calendar days after mailing the Information Statement, the
Company shall take all action necessary to call a meeting of its stockholders
(the “Stockholders Meeting”), which meeting shall occur not later than March 16,
2015 (the “Stockholders Meeting Deadline”) (and shall use its commercially
reasonable efforts to call the Stockholders Meeting prior to February 16, 2015,
for the purpose of seeking Stockholder Approval.  In connection therewith, a
reasonable period of time prior to the Stockholders Meeting Deadline, the
Company shall prepare and file with the SEC proxy materials (including a proxy
statement and form of proxy) for use at the Stockholders Meeting and, after
receiving and reasonably promptly responding to any comments of the SEC thereon,
shall promptly mail such proxy materials to the stockholders of the Company. The
Company shall comply with Section 14(a) of the Exchange Act and the
rules promulgated thereunder in relation to any proxy statement (as amended or
supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and the
Proxy Statement shall not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein not false or misleading, or omit to state any material fact necessary to
correct any statement in any earlier communication with respect to the
solicitation of proxies or the Stockholders Meeting which has become false or
misleading; provided that the Company shall not be responsible for any
information (i) provided by Purchaser for inclusion in the Proxy Statement and
relied upon by

 

35

--------------------------------------------------------------------------------


 

the Company in good faith, or (ii) required to be provided by Purchaser for
inclusion in the Proxy Statement pursuant to Section 8.1(e) but not so provided.

 

(e)                                  Purchaser shall promptly furnish in writing
to the Company such information relating to Purchaser and its investment in the
Company as the Company may reasonably request for inclusion in the Information
Statement or the Proxy Statement.

 

(f)                                   Subject to their fiduciary obligations
under applicable law (as determined in good faith by the Company’s Board of
Directors after consultation with the Company’s outside counsel), the Company’s
Board of Directors shall recommend to the Company’s stockholders that the
stockholders vote in favor of the matters to be submitted for Stockholder
Approval (the “Company Board Recommendation”). The Company covenants that the
Board of Directors of the Company shall not modify, amend or withdraw the
Company Board Recommendation unless the Board of Directors (after consultation
with the Company’s outside counsel) shall determine in the good faith exercise
of its business judgment that maintaining the Company Board Recommendation would
violate its fiduciary duties to the Company’s stockholders. Whether or not the
Company’s Board of Directors modifies, amends or withdraws the Company Board
Recommendation pursuant to the immediately preceding sentence, the Company shall
take all action necessary to obtain Stockholder Approval and file and mail the
Information Statement or the Proxy Statement as soon as reasonably practicable
and, in any event, no later than the dates set forth in Section 8.1(c) or
8.1(d), as the case may be.

 

8.2                                           Legends. In addition to any other
legend required or permitted hereby, the certificates representing the
Securities shall bear a legend substantially similar to the following:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY AND WHICH MAY BE OBTAINED UPON REQUEST
THERETO, AND MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH
RESTRICTIONS.”

 

8.3                                           No Short Selling. Purchaser hereby
covenants that it shall not, directly or indirectly, through its agents,
representatives or affiliates, engage in or effect, in any manner whatsoever,
any (i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of
the Exchange Act) of the Common Shares, (ii) hedging transaction, which
establishes a net short position with respect to the Common Shares or any other
equity security of the Company or (iii) other transaction that involves hedging
Purchaser’s position in any equity security of the Company.

 

8.4                                           Competitors.  Purchaser hereby
covenants that it shall not, directly or indirectly, through its agents,
representatives or affiliates transfer all or any portion of the Securities to a
competitor of the Company, other than through transfers on the open market;
provided, however, that this Section 8.4 shall not apply following the Sale
Outside Date (as defined in the Shareholder Rights Agreement).  For the
avoidance of doubt, this Section 8.4 shall

 

36

--------------------------------------------------------------------------------


 

not apply to transfers of Securities to competitors in connection with a sale,
merger or other business combination of the Company.

 

8.5                                           Confidentiality.  Purchaser hereby
covenants that it, and its affiliates, shall keep confidential and shall not
directly or indirectly disclose to any third party or, from and after the date
hereof, use, any confidential or proprietary information or trade secret
relating to the Company or to any Group Member (collectively, the “Confidential
Material”); provided, however, that “Confidential Material” shall not include
any of the foregoing that is or becomes generally available to the public other
than as a result of any breach of any (i) obligation of confidentiality owed by
Purchaser or any of its affiliates to the Company, (ii) is or becomes available
to Purchaser on a non-confidential basis from a source that, to the Purchaser’s
Knowledge, is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation or (iii) is or has been independently
developed by Purchaser without the use of any Confidential Material. 
Notwithstanding the foregoing, if Purchaser, or any of its affiliates, is
required in the course of judicial or administrative proceedings or governmental
inquiries to disclose any Confidential Material, the disclosing party shall
before any such disclosure give the Company prompt written notice so that the
Company may seek an appropriate protective order and/or waive the disclosing
party’s compliance with the confidentiality provisions of this Section 8.5.

 

8.6                                           UCC-3 Termination Statement.  The
Company hereby covenants that it shall file the UCC-3 Financing Statements in
all jurisdictions where the associated UCC filing statement is filed within
thirty (30) days after the Closing Date, except for the UCC Financing Statement
described in Section 3.16, which shall be filed with the State of Delaware
Division of Corporations within one (1) Business Day after the Closing Date.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1                                           Survival of Representations and
Warranties.  All of the representations and warranties made herein shall survive
the execution and delivery of this Agreement, any investigation by or on behalf
of Purchaser, and the acceptance of the Securities and payment therefor, for a
period of ninety (90) days after filing of the Company’s Form 10-K for fiscal
year 2015 that includes audited financial statements for fiscal year 2015.

 

9.2                                           Notices.  All notices, demands and
other communications provided for or permitted hereunder shall be made in
writing and shall be by registered or certified first-class mail, return receipt
requested, facsimile (with receipt confirmed), courier service or personal
delivery:

 

(a)                                 if to Purchaser:

 

Bison Capital Partners IV, L.P.
780 Third Avenue, 30th Floor

 

37

--------------------------------------------------------------------------------


 

New York, NY 10017
Facsimile:  646-590-9021
 Attention:  Andreas Hildebrand

 

with a copy to (which shall not constitute notice to Purchaser):

 

Sheppard Mullin Richter & Hampton LLP
12275 El Camino Real #200

Del Mar, CA 92130
Facsimile No.:  858-847-4871
Attention:  John D. Tishler, Esq.

 

(b)                                 if to the Company:

 

Lime Energy Co.
16810 Kenton Drive, Suite 240

Huntersville, NC 28078

Facsimile No.:

Attention: Adam Procell

 

with a copy to (which shall not constitute notice to the Company):

 

Drinker Biddle & Reath LLP

One Logan Square, Ste. 2000

Philadelphia, PA 19103
Facsimile No.:  215-988-2770
Attention: Stephen T. Burdumy and Christopher B. Berendt

 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five (5) Business
Days after being deposited in the mail, postage prepaid; or when sent, if sent
via facsimile during the recipient’s normal business hours with confirmation of
sending.

 

9.3                                           Successors and Assigns.  This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto.  Subject to applicable securities laws,
Purchaser (and its permitted assigns) may assign any of its rights under any of
the Transaction Documents to any Person in connection with the private sale of
the Securities or the Common Shares into which the Securities have converted to
any Person; provided that such assignee becomes a party to the Shareholder
Rights Agreement, as in effect at the time of such assignment, in connection
with such assignment (or such assignment shall be void).  The Company may not
assign any of its rights, nor delegate any of its obligations, under this
Agreement without the prior written consent of Purchaser (which may be withheld
in its sole discretion), and any such purported assignment or delegation by the
Company without the written consent of Purchaser shall be void and of no
effect.  Except as provided in Article 7 with respect to the Indemnified
Persons, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of any of the Transaction
Documents.

 

38

--------------------------------------------------------------------------------


 

9.4                                           Amendment and Waiver.

 

(a)                                 No failure or delay on the part of any of
the parties hereto in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for in
this Agreement are cumulative and are not exclusive of any remedies that may be
available to the parties hereto at law, in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by any party from the terms of any
provision of this Agreement, shall be effective (i) only if it is made or given
in writing and signed by all of the parties hereto, and (ii) only in the
specific instance and for the specific purpose for which it is made or given. 
No amendment, supplement or modification of or to any provision of this
Agreement or any of the other Transaction Documents, or any waiver of any such
provision or consent to any departure by any party from the terms of any such
provision may be made orally.  Except where notice is specifically required by
this Agreement, no notice to or demand on the Company, any of its Subsidiaries
or any other Group Member in any case shall entitle the Company, any such
Subsidiary or any such other Group Member to any other or further notice or
demand in similar or other circumstances.

 

9.5                                           Signatures; Counterparts. 
Electronic transmissions of any executed original document and/or retransmission
of any executed electronic transmission shall be deemed to be the same as the
delivery of an executed original.  At the request of any party hereto, the other
parties hereto shall confirm electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties. 
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

9.6                                           Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

9.7                                           Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CONFLICT OF LAW OR CHOICE OF LAW
PRINCIPLES.

 

9.8                                           Severability.  If any one or more
of the provisions contained in this Agreement, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining provisions of this
Agreement.  The parties hereto further agree to replace such invalid, illegal or
unenforceable provision of this Agreement with a valid, legal and

 

39

--------------------------------------------------------------------------------


 

enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.

 

9.9                                           Entire Agreement.  This Agreement
and the other Transaction Documents (together with the exhibits and schedules
hereto and thereto), is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein.  This
Agreement, together with the exhibits and schedules hereto, and the other
Transaction Documents supersede all prior agreements and understandings between
the parties with respect to such subject matter.

 

9.10                                    Publicity; Filings.  Concurrently with
and from time to time following Closing, after written consent from the Company
(not to be unreasonably withheld), Purchaser shall be permitted to issue press
releases concerning the transactions contemplated by this Agreement or any other
Transaction Document. Except as may be required by applicable law, no Group
Member shall issue a publicity release or announcement, otherwise make any
public disclosure concerning the transactions contemplated by this Agreement or
any other Transaction Document or file any of the Transaction Documents with any
securities authority, stock exchange or any other Governmental Authority,
without prior written approval by Purchaser (not to be unreasonably withheld). 
If any announcement or filing (including on Form 8-K) is required by
Requirements of Law to be made by a Group Member, prior to making such
announcement or filing such Group Member will deliver a draft of such
announcement and filing to Purchaser and give Purchaser a reasonable opportunity
to comment thereon.  Effective as of the Closing, the Company, on behalf of
itself and the other Group Members, hereby grants to Purchaser a non-exclusive,
royalty-free license to use the name and logo of any Group Member any marketing
or similar material prepared by or on behalf of Purchaser in the ordinary course
of business; provided, that, Purchaser shall provide the Company with reasonable
opportunity to review and approve (such approval not to be unreasonably
withheld) such use prior to such use.

 

9.11                                    Further Assurances.  The Company shall
cause each of the other Group Members to execute such documents and perform such
further acts (including, without limitation, obtaining any consents, exemptions,
authorizations, or other actions by, or giving any notices to, or making any
filings with, any Governmental Authority or any other Person) as may be
reasonably required to carry out or to perform the provisions of this Agreement
or for Purchaser to effect any post-closing assignments of all or any portion of
the Securities or the Common Shares into which the Securities have converted.

 

9.12                                    Construction.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

40

--------------------------------------------------------------------------------


 

9.13                                    Federal Anti-Money Laundering Law.  To
help the government fight the funding of terrorism and money laundering
activities, federal law requires financial institutions (which may include
Purchaser and its Affiliates) to obtain, verify and record information that
identifies each Person who opens an account or other formal customer
relationship.  Accordingly, in connection with this Agreement, Purchaser may
require that the Company provide certified copies of its articles of
incorporation, certificate of formation, operating agreement or other similar
identifying documents.  Further, the Company confirms that its legal name and
address, as set forth in this Agreement, are correct and complete and covenants
and agrees to provide such other information as may be necessary to allow
Purchaser and its Affiliates to comply with such laws.

 

[Signature pages follow]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed and delivered by their respective officers hereunto
duly authorized as of the date first above written.

 

 

BISON CAPITAL PARTNERS IV, L.P.

 

 

 

By:

Bison Capital Partners IV GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

Bison Capital Partners GP, LLC

 

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Andreas Hildebrand

 

 

Name:

Andreas Hildebrand

 

 

Title:

Member

 

[Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

LIME ENERGY CO.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Adam Procell

 

 

Name:

Adam Procell

 

 

Title:

President & CEO

 

[Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Entity/Subject Name

 

Jurisdiction

 

Other Party

 

File Date

 

File Type

 

File/Case/Book/Page
#

APPLIED ENERGY MANAGEMENT INC.

 

MA - SECRETARY OF THE COMMONWEALTH, UCC DIVISION

 

AMERICAN CHARTERED BANK

 

3/8/2011

 

Original UCC Filing

 

201186377300

APPLIED ENERGY MANAGEMENT INC.

 

MA - SECRETARY OF THE COMMONWEALTH, UCC DIVISION

 

AMERICAN CHARTERED BANK

 

12/28/2011

 

Amendment to 20118637730

 

201192699160

LIME ENERGY SERVICES CO.

 

MA - SECRETARY OF THE COMMONWEALTH, UCC DIVISION

 

AMERICAN CHARTERED BANK

 

12/29/2011

 

Amendment to 20118637730

 

201192733710

LIME ENERGY SERVICES CO.

 

MA - SECRETARY OF THE COMMONWEALTH, UCC DIVISION

 

AMERICAN CHARTERED BANK

 

3/1/2013

 

Amendment to 20118637730

 

201302239640

LIME ENERGY ASSET DEVELOPMENT, LLC

 

DE - SECRETARY OF STATE

 

RBC BANK (USA)

 

11/9/2011

 

Original UCC Filing

 

20114584994

LIME ENERGY CO.

 

DE - SECRETARY OF STATE

 

KIPHART, RICHARD P.

 

2/27/2013

 

Original UCC Filing

 

20130878182

LIME ENERGY SERVICES CO.

 

MA - SECRETARY OF THE COMMONWEALTH, UCC DIVISION

 

FERGUSON ENTERPRISES, INC.

 

2/15/2012

 

Original UCC Filing

 

201293818190

 

--------------------------------------------------------------------------------